

	

		III

		109th CONGRESS

		1st Session

		S. RES. 8

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Ms. Collins (for

			 herself, Mr. Feingold, and

			 Mr. Coleman) submitted the following

			 resolution; which was referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding the maximum amount of a Federal Pell Grant. 

	

	

		Whereas public investment in higher education yields a

			 return of several dollars for each dollar invested;

		Whereas higher education promotes economic opportunity and

			 recipients of bachelor's degrees earn 73 percent more in lifetime earnings than

			 those with only a secondary school diploma and are also significantly less

			 likely to be unemployed;

		Whereas access to a college education has become a

			 hallmark of American society, and is vital to upholding our belief in equality

			 of opportunity;

		Whereas for a generation, the Federal Pell Grant has

			 served as an established and effective means of providing access to higher

			 education;

		Whereas when viewed in constant dollars, the value of

			 today's Pell Grant maximum award has actually declined by 16 percent since the

			 mid 1970s;

		Whereas grant aid as a portion of student aid has fallen

			 significantly in the past 30 years;

		Whereas in 1975, grant aid constituted approximately 80

			 percent of total student aid awarded to college students and loans constituted

			 only 17 percent, now this has reversed with grants making up only 38 percent,

			 and loans covering 56 percent of total student aid; and

		Whereas the increasing reliance on borrowing to finance a

			 higher education is particularly burdensome on low-income families and has

			 negative consequences for the enrollment of these students.

		Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the maximum

			 Federal Pell Grant for which a student should be eligible during award year

			 2005–2006 should be $4,500; and

			(2)the authorized

			 levels for the Federal Pell Grant maximum amount found in section 401 of the

			 Higher Education Act of 1965 (20 U.S.C. 1070a) should be set high enough to

			 accommodate a Federal Pell Grant amount of $9,000 by award year

			 2010–2011.

			

